Citation Nr: 1500206	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction of the evaluation of right shoulder tendonitis with impingement syndrome, from 10 percent to 0 percent disabling effective August 1, 2007, was proper.

2.  Whether the reduction of the evaluation of chondromalacia patella, right knee, from 10 percent to 0 percent disabling effective August 1, 2007, was proper.

3.  Whether the reduction of the evaluation of chondromalacia patella, left knee, from 10 percent to 0 percent disabling effective August 1, 2007, was proper.

4.  Whether the reduction of the evaluation of right wrist tendonitis with impingement syndrome, from 10 percent to 0 percent disabling effective August 1, 2007, was proper.

5.  Whether the reduction of the evaluation of right elbow lateral epicondylitis, from 10 percent to 0 percent disabling effective August 1, 2007, was proper.

6.  Whether the reduction of the evaluation of left elbow lateral epicondylitis, from 10 percent to 0 percent disabling effective August 1, 2007, was proper.

7.  Whether the reduction of the evaluation of cervical spine degenerative disc disease, from 10 percent to 0 percent disabling effective August 1, 2007, was proper.

8.  Whether the reduction of the evaluation of sinusitis, status post nasal deviation and septoplasty, from 10 percent to 0 percent disabling effective August 1, 2007, was proper.

9.  Whether the reduction of the evaluation of fibromyalgia and myofascial pain of the left shoulder, chest wall, and left hip, from 20 percent to 0 percent disabling effective August 1, 2007, was proper.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to March 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for sleep apnea and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested concerning the rating reduction issues of right shoulder tendinitis, right and left knee chondromalacia patella, right wrist tendonitis, right and left elbow lateral epicondylitis, cervical spine degenerative disc disease, sinusitis, and fibromyalgia and myofascial pain of the left shoulder, chest wall, and left hip.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant on the rating reduction issues have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran indicated during his October 2014 hearing, prior to the promulgation of a Board decision, that he wished to withdraw his appeal of his claims concerning the rating reductions for service-connected right shoulder tendonitis, chondromalacia patella of the right and left knees, right wrist tendonitis, right and left elbow lateral epicondylitis, cervical spine degenerative disc disease, sinusitis, and fibromyalgia and myofascial pain of the left shoulder, chest wall and left hip, all of which had been reduced effective August 1, 2007.  He submitted a written statement to that effect on the same day.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Board finds that the criteria for withdrawal of the Veteran's aforementioned claims have been met.  38 C.F.R. § 20.204 (2014).

As the appeals concerning the rating reductions have been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that it does not have jurisdiction to review those issues, and the appeal as to those issues is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).



ORDER

The appeal as to the reduction of the evaluation of right shoulder tendonitis with impingement syndrome, from 10 percent to 0 percent disabling effective August 1, 2007, is dismissed.

The appeal as to the reduction of the evaluation of chondromalacia patella, right knee, from 10 percent to 0 percent disabling effective August 1, 2007, is dismissed.

The appeal as to the reduction of the evaluation of chondromalacia patella, left knee, from 10 percent to 0 percent disabling effective August 1, 2007, is dismissed.

The appeal as to the reduction of the evaluation of right wrist tendonitis with impingement syndrome, from 10 percent to 0 percent disabling effective August 1, 2007, is dismissed.

The appeal as to the reduction of the evaluation of right elbow lateral epicondylitis, from 10 percent to 0 percent disabling effective August 1, 2007, is dismissed.

6 The appeal as to the reduction of the evaluation of left elbow lateral epicondylitis, from 10 percent to 0 percent disabling effective August 1, 2007, is dismissed.

The appeal as to the reduction of the evaluation of cervical spine degenerative    disc disease, from 10 percent to 0 percent disabling effective August 1, 2007, is dismissed.

The appeal as to the reduction of the evaluation of sinusitis, status post nasal deviation and septoplasty, from 10 percent to 0 percent disabling effective August 1, 2007, is dismissed.

The appeal as to the reduction of the evaluation of fibromyalgia and myofascial pain of the left shoulder, chest wall, and left hip, from 20 percent to 0 percent disabling effective August 1, 2007, is dismissed.

REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's remaining claims.

The Veteran asserts that he currently has sleep apnea and erectile dysfunction that were caused by several of his service-connected disabilities.  However, he has not been provided with VCAA notice addressing what evidence is required to establish service connection on a secondary basis.  Such notice should therefore be provided on remand.

Regarding entitlement to service connection for sleep apnea, although a March 2011 VA examiner opined that it was not related to service, a medical opinion addressing the Veteran's assertion that it was caused or aggravated by his service-connected sinusitis and/or status post nasal deviation and septoplasty has not been obtained.  As a result, the Board finds that an additional medical opinion is necessary.

Turning to the claim for service connection for erectile dysfunction, the Veteran has asserted, on various occasions, that the condition is related to his service-connected left testicular pain and/or his service-connected low back syndrome.  An April 2007 VA examiner opined that the Veteran's erectile dysfunction was not related to either his service-connected left testicular condition or his service-connected low back pain, but did not address whether those disabilities aggravated that condition.  The Veteran was afforded a second VA examination in March 2011.  That examiner also issued a negative opinion, noting that the Veteran did not report erectile dysfunction when he first reported back pain in 2000, that there was no notation of neurologic compromise of the lumbar nerve roots until 2010, and that the nerve condition had subsequently resolved after the Veteran underwent a microdiscectomy.  However, the question of whether the Veteran's erectile dysfunction was aggravated by his service-connected left testicular or low back pain was again not addressed.  As secondary service connection may be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability, an additional opinion that includes a discussion of whether   the Veteran's erectile dysfunction has been aggravated by his left testicular or low back pain must be obtained.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice concerning the information and evidence necessary to substantiate claims for service connection for sleep apnea and erectile dysfunction on a secondary basis.

2.  Then, send the claims file to a VA physician to obtain opinions on the claims for service connection for sleep apnea and erectile dysfunction.  If new examinations are deemed necessary, they should be scheduled.  After review of the claims file, the physician should provide an opinion on the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected sinusitis and/or status post nasal deviation and septoplasty?  Please explain why or why not.

(b) If the Veteran's sleep apnea was not caused by the service-connected sinusitis and/or status post nasal deviation and septoplasty, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the sinusitis and/or status post nasal deviation and septoplasty?  Please explain why or why not.  If the physician finds that the Veteran's sleep apnea has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the sleep apnea.

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused by his service-connected left testicular pain and/or low back syndrome?  Please explain why or why not.

(d) If the Veteran's erectile dysfunction was not caused by the service-connected left testicular pain and/or low back syndrome, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the left testicular pain and/or low back syndrome?  Please explain why or why not.  If the physician finds that the Veteran's erectile dysfunction has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the erectile dysfunction.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


